EXHIBIT 99.1 FOR IMMEDIATE RELEASE Magal to Release Second Quarter 2017 Results on Thursday, August 31, 2017 YEHUD, ISRAEL, August 22, 2017 Magal S3 (NASDAQ GMS: MAGS) today announced that it intends to publish its second quarter 2017 results on Thursday, August 31, 2017 before the market open. The Company will hold an investors’ conference call on the same day, at 9:30 am Eastern Time. Investors’ Conference Call Information: To participate, please call one of the following teleconferencing numbers.Please begin placing your calls a few minutes before the conference call commences. If you are unable to connect using the toll-free numbers, please try the international dial-in number. US Dial-in Number: 1 Israel Dial-in Number: 03 918 0687 UK Dial-in Number: 0 International Dial-in Number:+ At: 9:30am Eastern Time; 6:30 am Pacific Time; 2:30 pm UK Time; 4:30 pm Israel Time A replay link of the call will be available from the day after the call on www.magal-s3.com. About Magal S3 Magal is a leading international provider of solutions and products for physical and video security solutions, as well as site management. Over the past 45 years, Magal has delivered its products as well as tailor-made security solutions and turnkey projects to hundreds of satisfied customers in over 80 countries – under some of the most challenging conditions. Magal offers comprehensive integrated solutions for critical sites, managed by Fortis4G – our 4th generation, cutting-edge PSIM (Physical Security Information Management system). The solutions leverage our broad portfolio of homegrown PIDS (Perimeter Intrusion Detection Systems), advanced VMS (Video Management Software) with native IVA (Intelligent Video Analytics) Security solutions. For more information: Magal Security Systems Ltd. Saar Koursh, CEO Tel: +972-3-539-1421 E-mail:ElishevaA@magal-s3.com Web:www.magal-s3.com GK Investor Relations Gavriel Frohwein / Ehud Helft Tel: (US) +1 Int’l dial: + E-mail: magal@gkir.com
